Dismiss and Opinion Filed August 19, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00181-CV

                 IN RE MARCUS JARROD PAYNE, Relator

          Original Proceeding from the 303rd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DF-20-00663

                        MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Smith
                           Opinion by Justice Molberg
      Before the Court is relator’s March 24, 2021 petition for writ of mandamus in

which he complains about the trial court’s refusal to sign a final judgment. It came

to our attention that the trial court has issued a final judgment in the underlying

matter. Accordingly, we questioned our jurisdiction over this original proceeding

because it appeared that relator’s request for relief is moot. See Heckman v.

Williamson Cty., 369 S.W.3d 137, 162 (Tex. 2012) (court lacks jurisdiction over

case that has become moot).

      Although we directed relator to file a letter brief addressing our concern and

cautioned him that failure to comply by August 2, 2021, could result in dismissal of
the original proceeding without further notice, he has not complied. Accordingly,

we dismiss the petition for writ of mandamus.



210181f.p05                              /Ken Molberg//
                                         KEN MOLBERG
                                         JUSTICE




                                       –2–